OPINION OF THE COURT
Per Curiam.
By decision and order of the Supreme Court of New Jersey dated March 17, 2000, the respondent was disbarred and his *129name was stricken from the roll of attorneys and counselors-at-law in that State. On May 16, 2000, the petitioner served a notice pursuant to 22 NYCRR 691.3 (b) upon the respondent, informing him of his right to assert certain enumerated defenses to the imposition of discipline in the State of New York. The respondent subsequently moved, inter alia, for leave to file a late verified statement. By decision and order of this Court dated September 26, 2000, the respondent’s motion was granted to the extent that he was directed to file a verified statement within five days after his receipt of the order.
On October 16, 2000, the respondent submitted a verified statement in which he asserted that the proceeding in New Jersey was so lacking in notice or opportunity to be heard as to constitute a deprivation of due process. By decision and order dated January 10, 2001, the petitioner’s motion to impose discipline in New York was held in abeyance pending a hearing pursuant to 22 NYCRR 691.3 (d), and the matter was referred to John A. Cahill, Esq., as Special Referee, to hear and report.
The Special Referee found that the respondent did not sustain his burden of proof with respect to the aforementioned defense.
Based on the evidence adduced, including the opinion and order of disbarment of the Supreme Court of New Jersey and the respondent’s testimony, we conclude that the Special Referee’s determination was proper.
Under the circumstances of this case, the respondent is disbarred.
Bracken, P. J., O’Brien, Santucci, Altman and S. Miller, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, effective immediately, the respondent, William Wright, Jr., is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, William Wright, Jr., is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an *130attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.